Citation Nr: 1043757	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-26 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from February 1995 to February 
1999, including an unverified temporary duty assignment in the 
Southwest Asia theater of operations in 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, the case file was 
returned to the jurisdiction of the RO in Atlanta, Georgia.  

In March 2010, the Veteran's attorney submitted directly to the 
Board pertinent evidence that was not accompanied by a waiver of 
RO consideration.  Because the Board is granting service 
connection for fibromyalgia, the Veteran is not prejudiced by the 
Board's initial consideration of this evidence.  38 C.F.R. 
§ 20.1304(c)(2010).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of 
record indicates that her fibromyalgia is likely related to 
service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have been 
met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2010).



(CONTINUED ON THE FOLLOWING PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for fibromyalgia at present without detriment to the due 
process rights of the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

If the Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, service connection for fibromyalgia 
may be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 
(Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).  Service 
in Kuwait is included within the Southwest Asia theater of 
operations.  See 38 C.F.R. § 3.317(d)(2).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes fibromyalgia, irritable bowel syndrome, and chronic 
fatigue syndrome.  A "medically unexplained chronic multi 
symptom illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Factual Background and Analysis

The Veteran seeks service connection for fibromyalgia.  She 
essentially claims that she has a chronic disability, to include 
a painful joint disorder, that has been diagnosed as 
fibromyalgia, which is related to her military service that 
includes service in the Persian Gulf.  

The Veteran's service personnel records reflect a temporary duty 
assignment in Kuwait (in the Southwest Asia theater of 
operations) for approximately four months in 1998.  While not 
clear from the information found in the claims file, it appears 
that her foreign service was most probably from June 1998 to 
September 1998.  

After the Veteran's return from Kuwait, her service treatment 
records show complaints of upper and lower extremity pain in 
November and December 1998.  Service treatment records, mostly 
dated before deployment to Kuwait, also show multiple complaints 
of neck and leg pain in May 1995, April 1998, and January 1999; 
complaints of headaches in February 1998; and a diagnosis of 
probable irritable bowel syndrome in August 1995 (along with 
complaints of diarrhea symptoms in January 1997 and June 1998).  
Mental health clinic records from October 1995 to January 1996 
describe treatment for coping and depression.  The Veteran also 
was treated for amenorhea, a menstrual complaint, according to an 
August 1995 service treatment record.  The Veteran's January 1999 
service discharge examiner noted "no abnormalities."  

Post-service, the Veteran underwent a VA general medical 
examination in June 1999.  She complained of various 
musculoskeletal problems for which she took Motrin.  An abdominal 
examination revealed normal active bowel sounds.  Examination of 
the back revealed very mild pain on palpation of the thoracic and 
cervical spine.  X-ray studies of the cervical and thoracic spine 
and the right hip were within normal limits.

The Veteran's signed statement received by VA in July 2001 
recounted post-service joint pain, especially in the hips.  
Undated correspondence from the Veteran's husband and mother 
noted the Veteran's frequent complaints of hip and back pain.  
Her husband wrote that he sometimes had to help her out of bed or 
off the couch and her mother wrote that the Veteran had hip and 
back pain ever since she was on active duty.  

The claims file shows an assessment of fibromyalgia in a March 
2005 VA medical record and a diagnosis of fibromyalgia in a May 
2005 private medical record.

The Veteran underwent a VA examination in December 2005.  The 
examiner stated in her report that she had reviewed the entire 
claims file, but there was no mention of the Veteran's contention 
that she had served in Kuwait and that her fibromyalgia-type 
problems started in 1998 when she returned from Kuwait.  The VA 
examiner noted a diagnosis of fibromyalgia syndrome by history.  
The VA examiner also stated that she could not provide an opinion 
whether the Veteran's fibromyalgia syndrome was related to 
service without resorting to speculation.  She based this on the 
fact that the Veteran had two complaints in service (dated in 
November and December 1998) of upper and lower extremity pain but 
did not have, according to the VA examiner, complaints in service 
of headaches, multiple tender points, or irritable bowel 
syndrome.  

It is not clear that the VA examiner was familiar with all of the 
Veteran's service treatment records and she never discussed that 
the Veteran had served in the Southwest Asia theater of 
operations.  The VA examiner, therefore, did not opine whether 
the Veteran's fibromyalgia might be service connected as a 
"medically unexplained chronic multi symptom illness" under 
provisions of 38 C.F.R. § 3.317.  Therefore, in March 2010, the 
Board requested a medical expert opinion from a VA specialist in 
rheumatology.

While the Board was soliciting an expert medical opinion, the 
Veteran's attorney obtained an 18-page private independent 
medical opinion from J.W.B., M.D., dated in February 2010. It was 
submitted to VA in March 2010.  It is unclear what records Dr. 
J.W.B. reviewed in connection with drafting the private medical 
opinion, but he apparently quotes the Veteran directly from an 
extensive interview and cites to service treatment records and 
several post-service medical records.  

Dr. J.W.B. provided a positive nexus opinion concluding that, 
within a reasonable degree of medical certainty, it was more 
likely than not that there was a relationship or nexus between 
the Veteran's military service and the Veteran's development of 
fibromyalgia.  

Dr. J.W.B. noted that the Veteran began experiencing symptoms of 
fibromyalgia while in military service though the actual 
diagnosis lagged behind the actual physical symptoms.  However, 
he noted that such a development is not unusual in the diagnosis 
and treatment of fibromyalgia patients.  According to Dr. 
J.W.B.'s report, the Veteran claimed that while in service, but 
before her deployment to Kuwait, she had several episodes of 
upset stomach, body aches, migraine headaches and fatigue.  Upon 
her return from service in Kuwait the Veteran reported worsened 
symptoms with pain moving from her shoulders, neck and upper back 
to her hips and mid and lower back.  Dr. J.W.B. noted no 
mitigation of her symptoms since discharge from service.  

He wrote that there was credible evidence of a link between 
psychologic stress and the development of fibromyalgia and that 
the Veteran had said that early on she felt that her symptoms 
were due to "the stress of being in the military."  A 
connection between stress and fibromyalgia makes sense, according 
to Dr. J.W.B., because the signs and symptoms of fibromyalgia are 
diffuse and not merely related to the musculoskeletal system.  He 
noted that while the Veteran was in service she was seen on 
multiple occasions for musculoskeletal symptoms manifested as 
back and neck pain, and was diagnosed with gastrointestinal 
symptoms including irritable bowel syndrome.  He wrote that these 
were classic symptoms for fibromyalgia, although they were not 
recognized as such during the Veteran's period of military 
service.  Although the exact cause of fibromyalgia is not 
definitely known, Dr. J.W.B. wrote that it was felt that stress 
leads to fibromyalgia by a change in body chemistry, specifically 
neurotransmitter function.  He said that the temporal pattern in 
this case was consistent with fibromyalgia beginning when the 
Veteran was in the military.   

As a result of the Board's request in March 2010, Dr. R.R., the 
chief of the rheumatology section at a VA Medical Center in New 
York, reviewed the claims file and submitted a written medical 
opinion in July 2010.  In it, Dr. R.R. found that, based on 
symptomatology and examination findings found in the claims file, 
the Veteran has fibromyalgia to a degree of 10 percent or more; 
however, he opined that it was less likely than not that it had 
its onset in service or was related to the Veteran's period of 
active duty.  It is doubtful that Dr. R.R. ever saw the report 
and opinion of Dr. J.W.B.; he never mentioned such an opinion in 
his July 2010 report.  

Dr. R.R. based his opinion on several factors including his 
observation that service treatment records reflected symptoms of 
neck, back pain and diarrhea that were acute in nature and 
responded to treatment, that migraine headaches were related to 
the use of oral contraceptives, and that the November 1998 record 
noted intermittent pain in her extremities since childhood or 
adolescence.  Dr. R.R. also noted that his review of her service 
treatment records did not disclose chronic widespread joint or 
muscle pain or tenderness, sleep abnormalities, gastrointestinal 
symptoms, allodynia or hyperalgesia, or documentation that she 
was treated for these symptoms on an ongoing basis, which he said 
would suggest the possibility of fibromyalgia.  Dr. R.R. also 
noted that the Veteran's discharge examination and a June 1999 VA 
examination failed to mention any of these symptoms.

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current fibromyalgia disorder is due 
to service and, thus, service connection is warranted for this 
claim.  Initially, as noted above, the Board notes that the 
Veteran has been diagnosed with fibromyalgia.  It is clear that 
she a current fibromyalgia disability.  The Board observes that 
the Veteran's lay evidence of difficulties in service with upset 
stomach, body aches, headaches, fatigue and muscle pain is 
competent evidence to show possible in-service occurrence of a 
disease or injury in this case, because experience of these types 
of fibromyalgia symptoms are capable of lay observation.  See 
Davidson, 581 F.3d at 1313 (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also Barr, 
21 Vet. App. at 307 (holding that medical evidence is not always 
required to establish the elements of in-service incurrence and 
nexus).  Although the Veteran may not be competent to assess and 
diagnose fibromyalgia, she is clearly competent to relate her 
symptomatology, which included gastrointestinal distress, body 
aches, muscle pains, headaches, and fatigue which first 
manifested in service.  See Jandreau, 492 F.3d at 1372.

After reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is, at the very least, in 
equipoise as to whether the Veteran's current fibromyalgia 
disorder is the result of symptoms experienced during her period 
of active service.  While the December 2005 VA examiner found it 
was not possible to render an opinion without speculation, and 
the July 2010 VA reviewer found that her fibromyalgia was less 
likely than not to have had its onset during service or to be 
related to her period of active service, the private independent 
medical evaluation of Dr. J.W.B. in February 2010 found that the 
Veteran's fibromyalgia was more likely than not due to service.  

The Board finds the private medical opinion and conclusions of 
Dr. J.W.B. to be highly probative as they are definitive, based 
upon an interview and clinical assessment of the Veteran, a 
review of many service and post-service medical records, and are 
supported by a medical rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  Essentially, the opinion of Dr. J.W.B. supports the 
conclusion that service connection is warranted for fibromyalgia.

The 1 and 1/2 page report of the July 2010 VA rheumatologist, on 
the other hand, has mischaracterized some of the evidence.  For 
example, Dr. R.R. wrote that his review of the service treatment 
records found no mention of chronic widespread joint or muscle 
pain or tenderness, sleep abnormalities and gastrointestinal 
symptoms.  However, this conclusion appears to overlook the 
August 1995 diagnosis of probable irritable bowel syndrome and 
subsequent complaints of diarrhea, two records in 1998 concerning 
upper and lower extremity pain, and multiple complaints of neck 
and leg pain noted in the service treatment records.  

The private opinion by Dr. J.W.B. is not deficient merely because 
he apparently did not review the Veteran's VA claims file.  See 
Gardin v. Shinseki, --- F.3d ----, 2010 WL 2898320 (Fed. Cir. 
July 16, 2010) (noting that neither statute nor regulation 
requires that a private physician review a veteran's medical 
service record before his or her opinion may qualify as competent 
medical evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303 (2008) (mere statement that one physician did or did not have 
access to the claims file is of little use in determining the 
probative value of the physician's opinion).  According to Dr. 
J.W.B.'s report he reviewed many service treatment records.  In 
addition, he is certified as a medical expert witness in the 
areas of internal medicine, pharmacology and toxicology and in 25 
years of medical practice has performed hundreds of impairment 
examinations on patients diagnosed with fibromyalgia and treated 
thousands of fibromyalgia patients. 

So, adhering to the Gardin and Nieves-Rodriguez decisions, Dr. 
J.W.B.'s private medical opinion in support of the Veteran's 
claim carries considerable probative weight.  It is certainly 
sufficient to place the evidence for and against the claim into 
relative equipoise (even balance), so as to in turn warrant 
resolving any doubt in the Veteran's favor regarding whether her 
current fibromyalgia disorder is related to her military service.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the competing medical opinions 
are, at the very least, in equipoise as to the question of 
whether the Veteran's fibromyalgia is related to service.  There 
can be no doubt that further medical inquiry could be undertaken 
with a view towards additional development of this claim as a 
qualifying chronic disability under section 3.317 or whether 
direct service connection is warranted.  However, granting the 
Veteran the benefit of the doubt, the Board finds that the 
February 2010 private independent medical expert opinion of Dr. 
J.W.B., along with the Veteran's lay testimony, is sufficient to 
provide proof of a nexus, or relationship, between the Veteran's 
currently diagnosed fibromyalgia and her period of active 
service.  Therefore, the Veteran has a medical opinion linking a 
diagnosed disorder to service. 

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's fibromyalgia 
disability.  As the Board finds that the Veteran has provided 
evidence of all three elements required for a grant of service 
connection for this claim, the claim for service connection for 
fibromyalgia is granted.


ORDER

Service connection for fibromyalgia is granted, subject to the 
laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


